Exhibit 10.5

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

(Amended and Restated Effective as of the merger of Nielsen N.V. into Nielsen
Holdings plc )

1.Purpose.

The purpose of this Amended and Restated Arbitron Inc. 2008 Equity Compensation
Plan (the “Plan”) of Nielsen Holdings plc (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” includes any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”) (or such subcommittee thereof as the
Board may delegate).

2.Eligibility.

All of the Company’s employees, officers, and directors are eligible to be
granted options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”), deferred stock units (“DSUs”), other
stock-based awards and cash awards as described in the Section 10(i) (each, an
“Award”) under the Plan. Each person who receives an Award under the Plan is
deemed a “Participant.”

3.Administration and Delegation.

(a)Administration by Board of Directors. The Plan will be administered by the
Board. The Board has the authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it considers advisable. The Board may construe and interpret the terms of the
Plan and any Award agreements entered into under the Plan. The Board may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it considers expedient to carry the
Plan into effect and will be the sole and final judge of such expediency. All
decisions by the Board may be made in the Board’s sole discretion and will be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.

(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” mean the Board or a Committee of the Board or the officers
referred to in Section 3(c) to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee or officers. Until and to
the extent the Board determines otherwise, the Compensation Committee of the
Board (or if no such committee exists, the Board or its Executive Committee) or
successor thereto, shall constitute the Committee.

(c)Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards
(subject to any limitations under the Plan) to employees or officers of the
Company or any of its present or future subsidiary corporations and to exercise
such other powers under the Plan as the Board may determine, provided that the
Board must fix the terms of the Awards to be granted by such officers (including
the exercise price of such Awards, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Awards that the officers may grant; provided further, however, that no officer
will be authorized to grant Awards to any “executive officer” of the Company (as
defined by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1
under the Exchange Act).

(d)Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors will only be granted and administered by a Committee, all of the
members of which are independent as defined by Section 303A.02 of the New York
Stock Exchange Listed Company Manual.

4.Stock Available for Awards.

(a)Number of Shares; Share Counting.

(1)Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan (including Awards made under the Plan as maintained
by Nielsen N.V.) for up to 95,599 shares of common stock, par value € 0.07 per
share, of the Company (the “Common Stock”). Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.

 

1



--------------------------------------------------------------------------------

(2)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan and under the sublimits contained in Sections
4(b)(2), 4(b)(3), 4(b)(4), and 7(b)(1) with respect to vesting of Restricted
Stock Awards, (i) all shares of Common Stock covered by independent SARs must be
counted against the number of shares available for the grant of Awards; (ii) if
any Award (A) expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part or (B) results in any
Common Stock not being issued, the unused Common Stock covered by such Award
will again be available for the grant of Awards; provided, however, in the case
of Incentive Stock Options, the foregoing will be subject to any limitations
under the Code; and provided further, in the case of independent SARs, that only
the number of shares issued in settlement of a stock-settled SAR will be counted
against the shares available under the Plan and against the sublimits listed in
the first clause of this Section and (iii) shares of Common Stock delivered
(either by actual delivery or attestation) to the Company by a Participant to
(A) purchase shares of Common Stock upon the exercise of an Award or (B) satisfy
tax withholding obligations (including shares retained from the Award creating
the tax obligation) shall be added back to the number of shares available for
the future grant of Awards.

(b)Sub-limits. Subject to adjustment under Section 9, the following sub-limits
on the number of shares subject to Awards will apply:

(1)Section 162(m) Per-Participant Limits. The maximum number of shares of Common
Stock with respect to which Options and SARs may be granted to any Participant
under the Plan will be 700,000 in the aggregate during any period of three
consecutive fiscal years of the Company. For purposes of the foregoing limit,
the combination of an Option in tandem with a SAR (as each is hereafter defined)
will be treated as a single Award. The maximum number of shares of Common Stock
with regard to which Awards other than Options and SARs that are intended to
qualify as “performance-based compensation” under Code Section 162(m) may be
granted to any Participant under the Plan will be 500,000 during any period of
three consecutive fiscal years of the Company. The per Participant limits
described in this Section 4(b)(1) will be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

(2)Limit on Incentive Stock Options. The maximum number of shares with respect
to which Incentive Stock Options may be granted is 4,700,000.

(c)Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards whether granted under the Plan or otherwise do not count
against the overall share limit set forth in Section 4(a)(1) or any sublimits
contained in the Plan, except as may be required by reason of Section 422 and
related provisions of the Code or by the applicable listing requirements.

5.Stock Options.

(a)General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) will be designated a “Non-statutory Stock
Option.”

(b)Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) will only be granted to employees of Arbitron Inc., any of Arbitron
Inc.’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and will
be subject to and will be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board, including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.

(c)Exercise Price. The Board will establish the exercise price of each Option
and specify the exercise price in the applicable option agreement. Except for
substitute Awards described in Section 4(c), the exercise price will be not less
than 100% of the Fair Market Value (as defined below) on the date the Option is
granted; provided that if the Board approves the grant of an Option with an
exercise price to be determined on a future date, the exercise price will be not
less than 100% of the Fair Market Value on such future date.

“Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:

(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or

(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board or Committee may expressly determine
otherwise.

 

2



--------------------------------------------------------------------------------

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the clauses above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

The Board has sole discretion to determine the Fair Market Value for purposes of
this Plan, and all Awards are conditioned on the participants’ agreement that
the Administrator’s determination is conclusive and binding even though others
might make a different determination.

(d)Duration of Options. Each Option will be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(e)Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.

(f)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan will be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(4) to the extent permitted by applicable law and provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(5) by any combination of the above permitted forms of payment.

(g)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor either new Awards
under the Plan covering the same or a different number of shares of Common Stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled option or cash.

(h)No Dividend Equivalents. No option will provide for the payment or accrual of
the right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”).

6. Stock Appreciation Rights.

(a)General. The Board may grant Awards consisting of SARs entitling the holder,
upon exercise, to receive an amount of Common Stock determined in whole or in
part by reference to appreciation, from and after the date of grant, in the Fair
Market Value of a share of Common Stock over the measurement price established
pursuant to Section 6(c). The date as of which such appreciation is determined
will be the exercise date.

(b)Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(c)Measurement Price. The Board will establish the measurement price of each SAR
and specify it in the applicable SAR agreement. Except for substitute Awards
described in Section 4(c), the measurement price must not be less than 100% of
the Fair Market Value on the date the SAR is granted; provided that if the Board
approves the grant of a SAR with an exercise price to be determined on a future
date, the exercise price must be not less than 100% of the Fair Market Value on
such future date.

 

3



--------------------------------------------------------------------------------

(d)Duration of SARs. Each SAR will be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(e)Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.

(f)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor either new Awards
under the Plan covering the same or a different number of shares of Common Stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled SAR or cash.

(g)Dividend Equivalents. No SAR will provide for the payment or accrual of
Dividend Equivalents.

7.Restricted Stock; Restricted Stock Units.

(a)General. The Board may grant Awards entitling recipients to acquire shares of
Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient if conditions specified by the Board in the applicable Award
are not satisfied before the end of the applicable restriction period or periods
established by the Board for such Award. Instead of granting Awards for
Restricted Stock, the Board may grant Awards entitling the recipient to receive
shares of Common Stock or cash to be delivered at the time such Award vests
(“Restricted Stock Units”) or at a future date (“Deferred Stock Units”),
(Restricted Stock, Restricted Stock Units, and Deferred Stock Units are each
referred to herein as a “Restricted Stock Award”).

(b)Limitations on Vesting. Restricted Stock Awards that vest solely based on the
passage of time will be zero percent vested before the first anniversary of the
date of grant, no more than one-third vested before the second anniversary of
the date of grant, and no more than two-thirds vested before the third
anniversary of the date of grant. Restricted Stock Awards that do not vest
solely based on the passage of time will not vest before the first anniversary
of the date of grant (or, in the case of Awards to non-employee directors, if
earlier, the date of the first annual meeting held after the date of grant).
Notwithstanding any other provision of this Plan (other than Section 10(i), if
applicable), the Board may, in its discretion, either at the time a Restricted
Stock Award is made or at any time thereafter, waive its right to repurchase
shares of Common Stock (or waive the forfeiture thereof) or remove or modify any
part or all of the restrictions applicable to the Restricted Stock Award,
provided that the Board may only exercise such rights in the event of death,
disability or retirement of the Participant; or a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company. The
limitations of this Section 7(b) will not apply to (y) Performance Awards
granted pursuant to Section 10(i) or (z) Restricted Stock Awards granted, in the
aggregate, for up to 10% of the maximum number of authorized shares set forth in
Section 4(a)(1).

(c)Terms and Conditions for All Restricted Stock Awards. The Board will
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.

(d)Additional Provisions Relating to Restricted Stock.

(1)Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock. Notwithstanding the foregoing, dividends payable with respect to shares
of Restricted Stock constituting Performance Awards shall only be delivered when
the restrictions on the shares to which the dividends relate lapse.

(2)Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock must be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) will deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

 

4



--------------------------------------------------------------------------------

(e)Additional Provisions Relating to Restricted Stock Units and Deferred Stock
Units.

(1)Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
will be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
determined by the Board and provided in the applicable Award agreement. The
Board may, in its discretion, provide that settlement of Restricted Stock Units
will be deferred, on a mandatory basis or at the election of the Participant and
become a Deferred Stock Unit.

(2)Voting Rights. A Participant will have no voting rights with respect to any
Restricted Stock Units or Deferred Stock Units.

(3)Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units or Deferred Stock Units may
provide Participants with Dividend Equivalents. Dividend Equivalents may be paid
currently or credited to an account for the Participants, may be settled in cash
and/or shares of Common Stock and may be subject to the same restrictions on
transfer and forfeitability as the Restricted Stock Units or Deferred Stock
Units with respect to which paid, as determined by the Board in its sole
discretion, subject in each case to such terms and conditions as the Board
establishes, in each case to be set forth in the applicable Award agreement.
Notwithstanding the foregoing, Dividend Equivalents (if any) associated with
Performance Awards shall be accumulated and paid only as and to the extent the
related shares underlying the Performance Awards are issued.

8.Other Stock-Based Awards.

(a)General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards will also be available as a form of payment in the settlement
of other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock-Based Awards may be paid
in shares of Common Stock or cash, as the Board determines.

(b)Terms and Conditions. Subject to the provisions of the Plan, the Board will
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto; provided however, that Other Stock-Based
Awards shall be subject to the limitations of Section 7(b) and the requirement
in Section 7(a)(3) regarding accumulation of dividend equivalents with respect
to Performance Awards.

9.Adjustments for Changes in Common Stock and Certain Other Events.

(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits and share counting rules set forth in Sections 4(a) and 4(b)
and 7(b)(1) with respect to vesting of Restricted Stock Awards, (iii) the number
and class of securities and exercise price per share of each outstanding Option,
(iv) the share- and per-share provisions and the exercise price of each SAR,
(v) the number of shares subject to and the repurchase price per share subject
to each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions and the purchase price, if any, of each outstanding
Other Stock-Based Award, must be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined by the
Board. Without limiting the generality of the foregoing, if the Company effects
a split of the Common Stock by means of a stock dividend and the exercise price
of and the number of shares subject to an outstanding Option are adjusted as of
the date of the distribution of the dividend (rather than as of the record date
for such dividend), then an optionee who exercises an Option between the record
date and the distribution date for such stock dividend will be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon such Option exercise, notwithstanding the fact
that such shares were not outstanding as of the close of business on the record
date for such stock dividend.

(b)Reorganization Events.

(1)Definition. A “Reorganization Event” means: (a) any merger or consolidation
of the Company with or into another entity as a result of which all of the
Common Stock of the Company is converted into or exchanged for the right to
receive cash, securities or other property or is cancelled, (b) any exchange of
all of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange transaction or (c) any liquidation or dissolution
of the Company.

(2)Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock Awards on such terms as the Board determines:
(i) provide that Awards must be assumed, or substantially equivalent Awards must
be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately before the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards will become exercisable, realizable, or deliverable, or
restrictions applicable to an Award will lapse, in whole or in part before or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to a Participant
equal to the excess, if any, of (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Awards (to the extent the
exercise price does not exceed the Acquisition Price) over (B) the aggregate
exercise price of all such outstanding Awards and any applicable tax
withholdings, in exchange for the termination of such Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company,

 

5



--------------------------------------------------------------------------------

Awards will convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof and any applicable tax
withholdings) and (vi) any combination of the foregoing. In taking any of the
actions permitted under this Section 9(b), the Board will not be obligated by
the Plan to treat all Awards, all Awards held by a Participant, or all Awards of
the same type, identically.

For purposes of clause (i) above, an Option will be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
before the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
before the consummation of the Reorganization Event (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

(3)Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award will inure to the benefit of the Company’s
successor and will, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding will
automatically be deemed terminated or satisfied.

(c)Change in Control Events.

(1)Definition. Except to the extent defined differently in an Award, a “Change
in Control Event” means:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) 25% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
will not constitute a Change in Control Event: (1) any acquisition directly from
the Company or (2) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (c) of this definition; or

(ii) such time as the Continuing Directors (as defined below) do not constitute
at least a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that this clause (y) excludes any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately before such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which includes, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately before such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 25% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed before the Business Combination); or

(iv) the liquidation or dissolution of the Company.

 

6



--------------------------------------------------------------------------------

(2)Effect on Awards. Notwithstanding the provisions of Section 9(b), except as
provided otherwise in an individual agreement governing an Award, in the event
of a Change in Control Event:

(i) for the portion of each Award that continues in effect or is assumed or for
which substantially equivalent awards are substituted (as provided in
Section 9(b)(2)), then Award or the substituted Award shall become fully vested,
exercisable and payable and be released from any repurchase or forfeiture rights
(other than repurchase rights exercisable at Fair Market Value) for all of the
shares (or other consideration) at the time represented by such continuing,
assumed or substituted portion of the Award, immediately upon termination of the
Participant’s employment or other service relationship if such employment or
service relationship is terminated by the successor company or the Company
without “cause” or voluntarily by the Participant with “good reason” (in each
case as defined in the applicable agreement governing the Award) within
twenty-four (24) months after the Change in Control Event; and

(ii) for the portion of each Award that does not continue in effect and is
neither assumed nor substituted, such portion of the Award shall automatically
become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the shares (or other consideration) at the time represented by
such portion of the Award, immediately prior to the effective date of the Change
in Control Event, provided that the Participant’s employment or service
relationship has not terminated prior to such date.

10.General Provisions Applicable to Awards.

(a)Transferability of Awards. Awards cannot be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, will be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company will not
be required to recognize any such transfer until such time as the Participant
and such permitted transferee must, as a condition to such transfer, deliver to
the Company a written instrument in form and substance satisfactory to the
Company confirming that such transferee will be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, include references to authorized transferees.

(b)Documentation. Each Award will be evidenced in such form (written, electronic
or otherwise) as the Board determines. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

(c)Board Discretion. Except as otherwise provided by the Plan, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.

(d)Termination of Status. The Board may determine the effect on an Award of the
disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e)Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery (either by actual delivery or attestation) of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

(f)Amendment of Award. Except as otherwise provided in Section 5(g) with respect
to repricings, Section 7(b)(1) with respect to vesting of Restricted Stock
Awards, Section 10(i) with respect to Performance Awards or Section 11(d) with
respect to actions requiring shareholder approval, the Board may amend, modify
or terminate any outstanding Award, including but not limited to, substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization, and converting an Incentive Stock Option to a
Nonstatutory Stock Option. The Participant’s consent to such action will be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Participant’s
rights under the Plan or (ii) the change is permitted under Section 9 hereof.

 

7



--------------------------------------------------------------------------------

(g)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

(h)Acceleration. Except as otherwise provided in Section 10(i) with respect to
Performance Awards or Section 11(d) with respect to actions requiring
shareholder approval, and subject to Section 7(b), the Board may at any time
provide that any Award will become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.

(i)Performance Awards.

(1)Grants. Restricted Stock Awards, Other Stock-Based Awards and Cash Awards
under the Plan may be made subject to the achievement of performance goals
pursuant to this Section 10(i) (“Performance Awards”), subject to the limit in
Section 4(b)(1) on shares covered by such grants. Subject to Section 10(i)(4),
no Performance Awards will vest before the first anniversary of the date of
grant. Performance Awards can also provide for cash payments of up to $5,000,000
per fiscal year per individual.

(2)Committee. Grants of Performance Awards to any Covered Employee intended to
qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) must be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee will be treated as
referring to such Committee or subcommittee. “Covered Employee” means any person
who is, or whom the Committee, in its discretion, determines may be, a “covered
employee” under Section 162(m)(3) of the Code.

(3)Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee must specify that the degree of
granting, vesting and/or payout must be subject to the achievement of one or
more objective performance measures established by the Committee, which will be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (i) change in share price; (ii) operating
earnings, operating profit margins, earnings before interest, taxes,
depreciation, or amortization, net earnings, earnings per share (basic or
diluted) or other measure of earnings; (iii) total stockholder return;
(iv) operating margin; (v) gross margin; (vi) balance sheet performance,
including debt, long or short term, inventory, accounts payable or receivable,
working capital, or shareholders’ equity; (vii) return measures, including
return on invested capital, sales, assets, investment or equity; (viii) days’
sales outstanding; (ix) operating income; (x) net operating income; (xi) pre-tax
profit; (xii) cash flow, including cash flow from operations, investing, or
financing activities, before or after dividends, investments, or capital
expenditures; (xiii) revenue; (xiv) expenses, including cost of goods sold,
operating expenses, marketing and administrative expense, research and
development, restructuring or other special or unusual items, interest, tax
expense, or other measures of savings; (xv) earnings before interest, taxes and
depreciation; (xvi) economic value created or added; (xvii) market share;
(xviii) sales or net sales; (xix) sales or net sales of particular products;
(xx) gross profits; (xxi) net income; (xxii) inventory turns; (xxiii) revenue
per employee; and (xxiv) implementation or completion of critical projects
involving acquisitions, divestitures, process improvements, product or
production quality, attainment of other strategic objectives relating to market
penetration, geographic expansion, product development, regulatory or quality
performance, innovation or research goals. Such goals may reflect absolute
entity or business unit performance or a relative comparison to the performance
of a peer group of entities or other external measure of the selected
performance criteria and may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated.
The Committee may specify that such performance measures will be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, and (v) charges for
restructuring and rationalization programs. Such performance measures: (i) may
vary by Participant and may be different for different Awards; (ii) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (iii) will be set by the
Committee within the time period prescribed by, and will otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.

(4)Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

(5)Other. The Committee will have the power to impose such other restrictions on
Performance Awards as it may deem necessary or appropriate to ensure that such
Awards satisfy all requirements for Performance-Based Compensation.

11.Miscellaneous

(a)No Right To Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award must not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

8



--------------------------------------------------------------------------------

(b)No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c)Effective Date and Term of Plan. The Plan became originally effective on the
date the Plan was approved by the stockholders (the “Effective Date”). No
further Awards will be granted under the Plan. This Plan becomes effective upon
the merger of Nielsen N.V. into Nielsen Holdings plc.

(d)Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment will become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment if required by Section 162(m)
(including the vote required under Section 162(m)); and (ii) no amendment that
would require stockholder approval under the rules of the New York Stock
Exchange (“NYSE”) may be made effective unless and until the Company’s
stockholders approve such amendment. In addition, if at any time the approval of
the Company’s stockholders is required as to any other modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in accordance with this Section 11(d) will apply
to, and be binding on the holders of, all Awards outstanding under the Plan at
the time the amendment is adopted, provided the Board determines that such
amendment does not materially and adversely affect the rights of Participants
under the Plan.

(e)Provisions for Foreign Participants. The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters.

(f)Compliance with Code Section 409A. The Company will have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A is not so exempt or compliant or for any action
taken by the Board.

(g)Governing Law. Except to the extent that the issue or transfer of shares
shall be subject to mandatory provisions of the laws of England and Wales, the
provisions of the Plan and all Awards made hereunder will be governed by and
interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.

 

9